COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER TO HARRIS COUNTY DISTRICT CLERK
                                TO PREPARE, CERTIFY, AND FILE
                               SUPPLEMENTAL CLERK’S RECORD


Appellate case name:          Andrew Patterson v. Transcontinental Insurance Co.
Appellate case number:        01-15-00464-CV
Trial court case number:      2013-01531

        Our complete review of the above-referenced appeal requires a supplemental clerk’s
record including the following document:

       Notice of Appeal filed by the appellant Andrew Patterson on or about May 14, 2015.


       This supplemental clerk’s record is due to be filed in the First Court of Appeals no later
than September 11, 2015.




Judge's signature: /s/ Jane Bland
                   Jane Bland, acting individually



Date: August 27, 2015